DUNCAN, Justice
(dissenting).
I am unable to concur in the majority opinion. It establishes the rule that .an existing service is inadequate, for the sole reason that it has never been utilized by the shippers.
Unlike a railroad or a bus line, most truck operations are not scheduled. The law and the regulations of the Department of Motor Transportation leave, the routing of merchandise to the shipper. The carrier has no alternative but to accept the route designated by the shipper. All that the carrier can do is to make available to the shipper all of its service, over all or any of its authorized routes. Had Hayes operated over the shorter route between Frankfort and Bardstown, it would have violated the instructions of its shipper, but its failure to do so is held to 'be evidence of the inadequacy of its service.
The situation in the present case is this. The shipper, whose vice president is an officer and stockholder of the applicant for the new certificate, deliberately selects a circuitous routing for his merchandise and then supports the application because the service which it selected is said to be unsatisfactory.
Under the circumstances revealed by the record, I do not think there was evidence to support the granting of the certificate..
I am authorized to say that SIMS, C. J., and STEWART, J., join in this dissent.